Title: From John Adams to Alexander Bryan Johnson, 31 May 1819
From: Adams, John
To: Johnson, Alexander Bryan



my dear Sir—
Quincy May 31—1819.—

I have yours of the 22d. before me—your Law Grammar is undoubtedly a useful Book—In my time, we had none but Noyes’s rude Sketch, and Lord Hales improvement upon that,—from seventeen hundred and fifty five—to seventeen hundred and fifty Eight—I lived in the family of Coll, James Putnam of Worcester, and Studied Law under his direction, in his Office—He advised me to begin with Hawkins Abridgement of Coke upon Littleton, which I read, but found it enough to disgust any young man, who had not more patience than I had—He next recommended to me Woods Institutes, which I read with something like pleasure—after that, he Recommended to me Cooke upon Littleton at large, and his Lordship’s other Institutes and his Reports.—
It is unnecessary to go through the whole detail of reporter’s and Entry’s and Crown Law, Trials—per-payis, Dr: and Student, Gilberts tenures; his Law of Evidence, and Various other small Works—He recommended to me also to read Salkeld and Raymond, which I did.—In Short I read day and night, when my Latin School would allow me time—till I over stretched my Eyes and laid the foundation of that blindness which Compel’s me to borrow a hand to write this Letter.—
In one thousand and fifty Eight, I was admit’ed to the Bar in Boston, by the recommendation of Mr Gridley—Mr Pratt, Mr Otis, and Mr Thatcher—each of whom did me the honor the exalted honor to speak to the Court in my Recommendation—
In one thousand seven hundred and Sixty one I was admitted as Barrister at Law in the Supreme Court of the Province of Massachusetts Bay—about this time I was invited by Mr Gridley to his Seat in Brookline to Spend a Sunday, I went on Saturday and staid till Monday, We went to Church forenoon and afternoon—on Sunday, and it was at least as profitable a Sabbath as I ever passed—Mr Gridley then showed me a Copy of Blackstone’s Analysis and Inaugural Oration, which was sent him from London by Thomas Oliver, one of his Pupils, and the first Copy that ever reached the American Shore—this was long before his Commentary’s appeared—I soon got a hint of Blackstons law tracts—and sent to England to obtain them—and I advise you to write to John Smith in London to procure for you a Complete Edition of Blackstons Work—his History of Magna-Charta ought to be in the hands of every Law Student—
I will close this Letter with the advise of which Mr Gridley gave to me, in one thousand and fifty Eight—“Let the Law be your object rather than the gain of it—pursue the gain enough to keep yourself out of the Briers, but the Law, Law, must be your principle pursuit”—He then introduced me to his Civil Law Library which was the most Complete which ever appeared in America, as I believed—His Hoppius, his Vinnius and his Cujacius—and his Corpus Juris—
The path of a Lawyer is now a Turnpike Road—Strew’d with with flowers and scented with Aromatick roses—In my time it was a rugged Rocky Mountain the Ascent to which was incumber’d with thorns and brambles—
Oh fortunati sua si bona norint juvenis sua, si bona norint juvenis studiousi—
This Surely is a Sufficient dose for one time—
I am your Affectionate Grandfather in Law
John Adams